DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
On pages 5-6 of the amendment, Applicant stated that what Hang is concerned with is not skipping frames if the data rate is determined to be below the target data rate, instead, Hang is concerned with the fullness of a buffer used by the encoder.
While Applicant’s arguments are understood, Hang clearly explained in col. 5 that there are three parameters which are considered in his encoding process, the channel bit rate, the number of frames to be skipped, and the target buffer fullness.  Hang also teaches with channel bit rate R of 112 kbits/sec, the required compression ration CR is 83.  Thus, without frame skipping the quantizer would need to achieve 83:1 compression ratio, which is not realistic.  Therefore, it is clearly explained a relationship between channel bit rate R and frame skipping, while buffer fullness parameter is used to regulate the number of bits that are encoded.      
On page 7 of the amendment, Applicant argued that Craig, in paragraph 0093, teaches macroblocks are sent (which are the result of encoding); therefore, Craig cannot be said to be stopping the compression to ignore one or more video frames.  
However, the Examiner respectfully disagrees. Craig clearly teaches on paragraph 0093 a skipping process of macroblocks, which means that only the header is transmitted and not video data, as explained in paragraph 0068.  Paragraph 0077 further explain the .   
  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) hereinafter “Craig” in view of Hang et al. (US 5,710,595) hereinafter “Hang”.
As per claim 1, Craig discloses a computer-implemented method, comprising:
receiving a request from a client of a user for playing a video game (paragraph 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to one or more video games ordered by one or more users); 
executing, at a server, the video game responsive to control inputs received from the client to generate a sequence of video frames for a video output of the video game (paragraphs 0036 and 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to frames and/or fields of one or more video games ordered by one or more users); and 

identifying a target data rate for transmitting video frames for display on the client;
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate and sending the first video frame and not sending the second video frame to the client if the data rate is determined to be below the target data rate, wherein not sending the second video frame includes not compressing the second video frame and not transmitting the second video frame to the client.
In an analogous art, Hang discloses determining, periodically, a data rate for a channel for communicating with the client, the data rate for the channel varies over time (col. 5 lines 4-10, channel rate R, which can be changed as taught in step 108 of fig. 2); 
identifying a target data rate for transmitting video frames for display on the client (bit budget value as shown in table 1; col. 6 lines 1-25);
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate and sending the first video frame and not sending the second video frame to the client if the data rate is determined to be below the target data rate (col. 6 line 48- col. 7 line 16),

Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teaching of Craig, by using frames skipping method of Hang, in order to provide a more consistently clear displayed video signal while maintaining simplicity and lower cost (Hang, col. 2 lines 29-30), also frame skipping allows more storage locations in the encoder buffer 26 to become available for encoding subsequent frames. With more storage locations, a lower Q-step value can be used and consequently a more accurate, less compressed estimation of a subsequent frame of a digital signal can be made (Hang, col. 4 lines 8-14). 
As per claim 2, Hang discloses wherein sending the first video frame includes compressing the first video frame and then transmitting the first video frame to the client (col. 6 line 48- col. 7 line 20, which teach that other frames are quantized and sent over channel 35). 
As per claim 3, Hang discloses based on the data rate not transmitting one or more video frames immediately following the second video frame within the sequence of video frames (col. 7 lines 1-16; skip the appropriate number of frames before encoding is performed, since the skipped frames are not quantized; therefore, they are not sent over channel 35 to the remote decoder…Assuming there is no change in the channel rate R 
As per claim 4, Craig and Hang disclose the computer-implemented method of claim 1, wherein the second video frame is not sent to the client when the first video frame takes longer than a frame time to transmit, the frame time being one divided by a frame rate (Craig; paragraph 0091, one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped predictive macro-blocks) may be transmitted during a short time period (e.g., about 1 millisecond of an approximately 33.33 millisecond frame period), thereby preventing decoder 1914 (FIG. 19) underflow. The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received), and not sending the second video frame includes ignoring the second video frame by a compressor at the server (Hang; col. 7 lines 1-3, skip the appropriate number of frames before encoding is performed). 
claim 5, Craig discloses wherein the client, when not receiving the second video frame, is configured to display the first video frame during a frame time during which the second video frame would have been displayed (paragraph 0091, The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received). 
As per claim 6, Craig discloses wherein displaying the first video frame during the frame time during which the second video frame would have been displayed reduces a frame at the client (since less frame are transmitted and displayed, therefore, the frame rate is reduced). 
As per claim 7, arguments analogous to those applied for claim 4 are applicable for claim 7. 
As per claim 8, arguments analogous to those applied for claims 4-6 are applicable for claim 8. 
claim 9, arguments analogous to those applied for claim 6 are applicable for claim 9. 

6.	Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) in view of Hang et al. (US 5,710,595) in further view of Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy”.
As per claim 10, Craig and Hang disclose the computer-implemented method of claim 1; however, Craig or Hang do not explicitly disclose wherein audio data is configured to continue to be transmitted when video frames are not transmitted.
In the same field of endeavor, Krishnamurthy discloses audio data is configured to continue to be transmitted when video frames are not transmitted (Abstract and col. 17 lines 30-40).
Craig, Hang and Krishnamurthy are in the same field of endeavor and they teach all the claimed elements, therefore, it would have been obvious for one having skill in the art at the time of invention to combine their teachings using known techniques to yield predictable results. 
As per claim 11, arguments analogous to those applied for claim 10 are applicable for claim 11. 
As per claim 12, arguments analogous to those applied for claims 4-6 and 10 are applicable for claim 12; in addition, Craig and Hang discloses generating a plurality of 
As per claim 13, arguments analogous to those applied for the first and the fourth limitations of claim 1 are applicable for claim 13. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482